DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are pending and prosecuted.

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, singularly or in combination, teaches or fairly suggest the following: 

1. A biological pattern information processing device comprising: 
at least one memory configured to store instructions; and 
at least one processor configured to execute the instructions to: 
acquire biological pattern information including information indicating a fingerprint image; 
acquire a plurality of pieces of ridge line direction information and a plurality of pieces of ridge line pitch information respectively corresponding to a plurality of regions included in the fingerprint image; 
calculate an evaluation value based on the plurality of pieces of ridge line direction information and the plurality of pieces of ridge line pitch information, the evaluation value taking a greater value as a difference in ridge line directions and a difference in ridge line pitches become greater between adjacent regions in the fingerprint image; and 
detect the adjacent regions as being a singular region in a case where the evaluation value is greater than a predetermined threshold value, the singular region including a damage generated by a cutting-off process.

2. A biological pattern information processing method comprising: 
acquiring biological pattern information including information indicating a fingerprint image; 
acquiring a plurality of pieces of ridge line direction information and a plurality of pieces of ridge line pitch information respectively corresponding to a plurality of regions included in the fingerprint image; 
calculating an evaluation value based on the plurality of pieces of ridge line direction information and the plurality of pieces of ridge line pitch information, the evaluation value taking a greater value as a difference in ridge line directions and a difference in ridge line pitches become greater between adjacent regions in the fingerprint image; and 
detecting the adjacent regions as being a singular region in a case where the evaluation value is greater than a predetermined threshold value, the singular region including a damage generated by a cutting-off process.

3. A non-transitory computer-readable recording medium storing a program that causes a computer to execute: 
acquiring biological pattern information including information indicating a fingerprint image; 
acquiring a plurality of pieces of ridge line direction information and a plurality of pieces of ridge line pitch information respectively corresponding to a plurality of regions included in the fingerprint image; 
calculating an evaluation value based on the plurality of pieces of ridge line direction information and the plurality of pieces of ridge line pitch information, the evaluation value taking a greater value as a difference in ridge line directions and a difference in ridge line pitches become greater between adjacent regions in the fingerprint image; and 
detecting the adjacent regions as being a singular region in a case where the evaluation value is greater than a predetermined threshold value, the singular region including a damage generated by a cutting-off process.

	Where the specificaiton defines the a ridge line direction as a direction in which the ridge is oriented, a ridge line pitch as a width of parallel ridge lines (a distance from one ridge line to another parallel adjacent ridge line), in paragraph [0032] of the specificaiton. The specificaiton also describes the evaluation value as being Wc2 in paragraphs [0080-0083] and Equation 4.

Funada, US Patent Publication 2002/0164056, discloses a fingerprint/palmprint image process system where, for local regions other than a highly reliable region, a ridge line image which can be estimated to represent a ridge line is selected from ridge line candidate images, and whether or not each of the selected ridge line images is valid as an image represent a ridge line is discriminated. The discriminating means evaluates the likelihood of ridge line of the ridge line candidate image on the basis of a ridge line pitch or a deviation of the power spectrum, and discriminates, as being valid, the ridge line candidate image having the likelihood of ridge line not less than a predetermined level. However, Funada does not disclose the features present in independent claims 1, 2, and 3.

Hara, US Patent 5519785, discloses a method and an apparatus for correcting directional data and pitch data are provided. Initially, a picture of a streaked pattern, such as a fingerprint, and corresponding directional data having a plurality of zones are entered and displayed on a display unit. The operator then designates the areas to be corrected in the direction data by designating a contour and direction indicating lines. The directions of the zones through which the direction indicating lines pass are set to the directions of these indicating lines. Subsequently, the directions of zones where the direction was not set are calculated so as to minimize a function H. With the distance between a zone Z and a defined zone Zi being represented by Ri, the function H is set so that the correlation between the direction D of the zone Z and the direction Di of the defined zone Zi improves as the value of Ri decreases.  However, Hara does not disclose the features present in independent claims 1, 2, and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699